Hanley, Sr. v. State                                                

















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-168-CR

     DENIS HANLEY, SR.,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Court at Law
McLennan County, Texas
Trial Court # 933087CR1
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant was charged by indictment with the offense of assault.  He sought review by writ
of habeas corpus of his claim of double jeopardy.  He has appealed the trial court's order denying
the writ.
      Appellant has filed a personally signed request, approved by his attorney, to withdraw his
notice of appeal and to dismiss the appeal.  No decision of this Court having been delivered prior
to the receipt of Appellant's request, his request to withdraw the appeal is granted, and the appeal
is dismissed.
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed June 8, 1994
Do not publish